Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 10, 2021

The Court of Appeals hereby passes the following order:

A22D0146. MEAGAN ISAAC v. STATE FARM FIRE AND CASUALTY
    COMPANY.

      Meagan Isaac sued Anish Thanatil for damages allegedly arising from an
automobile collision. When Isaac could not locate Thanatil, the trial court permitted
her to serve him by publication. Isaac then served State Farm Fire and Casualty
Company, her uninsured/underinsured motorist carrier. State Farm moved for
summary judgment, arguing that Isaac had failed to provide timely notification of her
claim and citing, as support, its unanswered requests for admission to Issac. Isaac
opposed the summary judgment motion and filed a motion to extend the discovery
period and withdraw her admissions. The trial court entered separate orders granting
State Farm’s summary judgment motion and denying Isaac’s discovery motion. Isaac
filed this timely application for discretionary appeal seeking review of both rulings.
      Isaac does not indicate why she filed an application for discretionary appeal,
and no provision of the discretionary appeal statute, OCGA § 5-6-35, appears to
apply here. A direct appeal is proper from an “order granting summary judgment on
any issue or as to any party[.]” OCGA § 9-11-56 (h); accord Andrews v. Blue Ridge
NH Assocs., LLC, 353 Ga. App. 75, 77 & n. 6 (1) (836 SE2d 197) (2019). And “when
a direct appeal is taken, any other judgments, rulings or orders rendered in the case
and which may affect the proceedings below”—such as the discovery order that Isaac
also wishes to appeal—“may be raised on appeal and reviewed and determined by the
appellate court.” Headrick v. Stonepark of Dunwoody Unit Owners Assoc., 331 Ga.
App. 772, 775 (1) (a) (771 SE2d 382) (2015) (punctuation omitted).
      We will grant a timely discretionary application if the trial court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j); see also Bullock v. Sand, 260 Ga.
App. 874, 875 (581 SE2d 333) (2003) (OCGA § 5-6-35 (j) applies to the grant of
partial summary judgment). Accordingly, this application is hereby GRANTED. Isaac
shall have ten days from the date of this order to file a notice of appeal with the trial
court, if she has not already done so. The clerk of the trial court is DIRECTED to
include a copy of this order in the record transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/10/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.